IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: ASSIGNMENT OF JUDGES OF           : No. 348 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF             : Classification Docket
THE FIFTH JUDICIAL DISTRICT OF           :
PENNSYLVANIA                             :
                                         :

                                    ORDER

PER CURIAM:
             AND NOW, this 24th day of January, 2018, upon consideration of the

Petition of the Honorable Jeffrey A. Manning, President Judge of the Allegheny County

Court of Common Pleas, for the assignment of Judges to a division of the court, it is

hereby ORDERED that the Petition is granted and the following assignments are

approved:

      Civil Division

      Hon. Patrick M. Connelly

      Family Division

      Hon. David L. Spurgeon